                                                                              USDCSDNY
UNITED STATES DISTRICT COURT                                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                ELECTRONICALLY FILED
                                                                             DOC.#:
                                                                                      :------::--:-----
                                                                             DATE FILED: 2 /h    /I '1.
AMIN DOSHAWN BOOKER,

                                       Plaintiff,

        -against-

THOMAS GRIFFIN, Superintendent of Green Haven
Facility; E. DEMO, DOCCS Investigator; Paul
                                                                          No. 16-CV-00072 (NSR)
Chappius, Jr., Superintendent Elmira Facility; G.
                                                                           OPINION & ORDER
KELLER, Captain at Elmira; M. K.IRK.P ATRICK,
Superintendent of Clinton; John Doe #1, Confidential
Informant; JOHN DOES #2-3., Correction Officers at
Green Haven; SGT. ISAACS, LT. SCRANTON;
CORRECTION OFFICER SEARS; KAREN
BELLAMY, Central Office Committee Director;
DONAL VENNETTOZZI, Director of SHU,
                                 Defendants.

NELSON S. ROMAN, United States District Judge

        Plaintiff Amin Doshawn Booker commenced this prose action pursuant 42 U.S.C. §

1983, alleging violations of his First, Eighth, and Fourteenth Amendment rights in connection

with his incarceration at Green Haven and Elmira Correctional Facilities. (See Second Am.

Compl. ("Compl."), ECF No. 104.) Specifically, Plaintiff raises various challeng~s to his

placement in administrative segregation, the suspension of his visitation privileges, and the

denial of appropriate medical care during certain period of his incarceration.

        On October 29, 2018, Plaintiff filed a motion seeking a preliminary injunction. (ECF No.

107.) 1 The Court, having considered Plaintiffs submissions, Defendants' opposition papers, and

Plaintiffs reply, denied Plaintiffs motion in its order issued on December 21, 2018.

("December Order," ECF No. 126.)



        1
          Defendants filed a motion to dismiss which is still under consideration by the Court on December 20,
2018. (ECFNo. 119.)
       Presently before this Court is Plaintiffs motion for relief from the December Order

pursuant to Federal Rules of Civil Procedure Rule 60(b) on January 31, 2019. (ECF No. 128.)

       For the reasons that follow, Plaintiff's request for relief under Rule 60(b) is DENIED.

                                      LEGAL STANDARDS

       Rule 60(b) provides that "[o]n motion and just terms," the court may relieve a pmiy from

a final judgment, order or proceeding based on five enumerated reasons or "any other reason that

justifies relief." Fed. R. Civ. P. 60(b). However, Rule 60(b) applies only to "final" judgments.

Id.; In re Shengdatech, Inc. Sec. Litig., No. l 1-CV-1918 (LGS), 2015 WL 3422096, at *3

(S.D.N.Y. May 28, 2015). An order is final when it is appealable. In re Shengdatech, 2015 WL

3422096, at *3 (collecting cases). "A final judgment or order is one that conclusively determines

all pending claims of all the parties to the litigation, leaving nothing for the court to do but

execute its decision." Petrello v. White, 533 F.3d 110, 113 (2d Cir. 2008). A denial of a motion

for preliminary injunction is not a final judgment. See Wiesner v. 321 West 16th Street

Associates, 00-CV-1423(RWS), 2000 WL 1585680, at *1 (S.D.N.Y. Oct. 25, 2000).

       Prose submissions "must be construed liberally and interpreted 'to raise the strongest

arguments that they suggest.'" Triestman v. Fed. Bureau of Prisons, 470 F.3d 471,474 (2d Cir.

2006) (quoting Pabon v. Wright, 459 F.3d 241,248 (2d Cir. 2006)) (emphasis omitted). Courts

utilize this policy for pro se submissions based on "the understanding that [i]mplicit in the right

of self-representation is an obligation on the part of the court to make reasonable allowances to

protect pro se litigants from inadve1ient forfeiture of important rights because of their lack of

legal training." Id. at 475 (internal citations and quotations omitted).




                                                   2
                                                DISCUSSION

        The Court cannot grant Plaintiff relief from the December Order under Rule 60(b)

because the December Order is not a final judgment. See Wiesner, 2000 WL 1585680, at* 1.

However, because the Court construes Plaintiffs motion for relief under Rule 60(b) as a motion

for reconsideration, it will consider his motion under Local Civil Rule 6.3 .2

        As a threshold matter, Local Civil Rule 6.3 provides that a notice of motion for

reconsideration "shall be served within fourteen (14) days after entry of the Court's

determination of the original motion." Here, Plaintiffs motion was served well past the

appropriate period for seeking reconsideration. The Court entered its opinion on December 21,

2018, and Plaintiff did not file his motion for reconsideration until January 31, 2019. However,

in light of Plaintiffs prose status, the Court will examine the merits of his motion.

        "The standard for granting a motion for reconsideration pursuant to Local Rule 6.3 is

strict." Targum v. Citrin Cooperman & Co., LLP, No. 12-CV-6909(SAS), 2013 WL 6188339, at

*1 (S.D.N.Y. Nov. 25, 2013). "[R]econsideration will generally be denied unless the moving

party can point to controlling decisions or data that the court overlooked-matters, in other

words, that might reasonably be expected to alter the conclusion reached by the court." Mahadeo

v. NY City Campaign Fin. Bd., 514 F. App'x 53, 55 (2d Cir. 2013) (internal quotation marks

omitted) (citing Shrader v. CSXTransp., Inc., 70 F.3d 255,257 (2d Cir. 1995) ). Additionally, a

Rule 6.3 motion "cannot assert new arguments or claims which were not before the court in the

original motion." McGraw-Hill Glob. Educ. Holdings, LLC v. Mathrani, 293 F. Supp. 3d 394,

397 (S.D.N.Y. 2018) (internal quotation marks omitted).



        2
          "Motions for reconsideration are typically governed by Local Civil Rule 6.3 and the Federal Rule of Civil
Procedure 60(b)." Smith v. Underwood, No. 13-CV-8423(NSR), 2018 WL 3632522, at *2 (S.D.N.Y. July 30, 2018).


                                                         3
       Plaintiff is unable to point to any controlling decision or overlooked information which

might reasonably be expected to alter the Court's December Order. First, Plaintiff alleges that

his reply declaration, memorandum and supporting exhibits were not filed and that the Court was

unable to consider them as part of its December Order. However, the Court did receive

Plaintiffs reply papers and considered them in drafting the December Order. 3 Moreover, upon

another review, there was nothing in Plaintiffs reply papers or supporting documents that would

have changed the December Order.

       Second, Plaintiff alleges that the Court misstates his requests for relief, in that he

requested release from punitive confinement in SHU and relief from the deprivation of his

approved status for F .R.P. participation and general rights and privileges. The Court disagrees.

The Court determined Plaintiffs requests for relief from his Memorandum of Law in Support of

the Motion for Preliminary Injunction and found that Plaintiff requested (1) discontinuance of his

confinement in SHU; (2) transfer to "a New York hub correctional facility"; (3) reinstatement of

his approval status for the Family Reunion Program; and (4) discontinuance of retaliation against

Plaintiff and any inmate who testified or provided affidavits on Plaintiffs behalf. Booker v.

Griffin, No. 16-CV-0072(NSR), 2018 WL 6715559, at *1 (S.D.N.Y. Dec. 21, 2018). These are

essentially identical to Plaintiffs statement of his requests. To the extent that the Court did not

consider his request for restoration of general rights and privileges, that would not have changed

the Court's denial of his motion.

       Third, Plaintiff notes that the Court did not "give a finding of facts that was reached."

However, the Court cited to its statement of facts in its previous opinion and noted that

familiarity with the facts was presumed. Id. This is not an abnormal practice. See, e.g.,



       3
           The Court also sent said papers to Defendants' counsel.

                                                          4
Hargraves v. City of New York, No. 03-CV-1668(RRM(VMS), 03-CV-3869(RRM)(VMS), 03-

CV-5323(RRM)(VMS), 03-CV-4646(RRM)(VMS), 2014 WL 1271024, at *1 (E.D.N.Y. Mar.

26, 2014); S.M v. Taconic Hills Cent. Sch. Dist., No. 11-CV-1085(LEK)(RFT), 2013 WL

2487171, at *1 (N.D.N.Y. June 10, 2013); Mitchell v. NY. State Dep 't of Corr. Serv., No. 06-

CV-6278(CJS), 2011 WL 6148598, at *1 (W.D.N.Y. Oct. 19, 2011). Regardless, had the Court

included a recitation of the facts, the motion for preliminary injunction would still have been

denied.

          The remainder of Plaintiffs allegations concern the merits of his due process and

retaliation claims. Plaintiff argues that the Comi overlooked certain facts and claims which the

Court expressly addressed in the December Order. 4 Additionally, Plaintiff claims that the Court

"overlooks controlling appellate comi decisions" but fails to provide any clues about those

alleged decisions. While it is true, as Plaintiff points out, that this Court denied Defendants'

motion to dismiss his due process claims, the standards for a motion to dismiss and a motion for

preliminary judgment are distinct. Plaintiffs due process claims survived the motion to dismiss

stage because he stated a plausible claim for relief solely based on the face of his complaint.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell At!. C01p. v. Twombly, 550 U.S. 544, 570

(2007). This is a much more lenient standard than that for a motion for preliminary judgment,

which requires the plaintiff to show that he will suffer irreparable hmm absent injunctive relief

and either is likely to succeed on the merits or is the favored party in a balance of hardships

analysis.



         4
           Plaintiff contends that the Court overlooked his claim that he was subjected to a disciplinary confinement
without sufficient evidence and based on previously dismissed and expunged misbehavior charges. In fact, the
Court addressed both of these facts. Booker v. Griffin, No. 16-CV-0072(NSR), 2018 WL 6715559, at *3 & n.3 -4
(S.D.N.Y. Dec. 21, 2018). The Court also found that there was evidence that Plaintiffs confinement to SHU had
been subjected to multiple reviews. Id. at *3.


                                                          5
         Even if Plaintiff's motion for reconsideration had been timely, which it was not, he failed

to meet the strict standards set by Local Rule 6.3.

                                          CONCLUSION

         For the foregoing reasons, Plaintiff's motion for reconsideration is DENIED. The Clerk

of the Court is respectfully directed to terminate the motion at ECF No. 128 and to mail a copy

of this Opinion to pro se Plaintiff and file proof of service on the docket.



Dated:     Februaryl_L, 2019                                  SO ORDERED:
           White Plains, New York



                                                          N ~
                                                        United States District Judge




                                                  6
